Citation Nr: 1718963	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the claim has subsequently been transferred to the RO in Anchorage, Alaska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of those proceedings is of record.

The Board denied the Veteran's claim for entitlement to service connection for diabetes mellitus type 2 in a July 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2015 decision as to that issue.  The Court granted the JMR in a September 2016 Order.  The issue returns to the Board for further consideration.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran was exposed to an herbicide agent, as defined under applicable regulations, during service. 

2.  The Veteran's diabetes mellitus was not present during service or for many years thereafter and is not otherwise etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has been diagnosed with diabetes mellitus since 2007.  The Veteran claims that this condition is due to exposure to herbicides during service.  Specifically, the Veteran contends that barrels of Agent Orange were stored at the Naval Construction Battalion Center in Gulfport, Mississippi, where he spent part of his service, and that these barrels leaked or were possibly damaged during a hurricane.  He maintains that he was thus exposed to Agent Orange from walking, riding his bicycle, and/or swimming on the base.  The Veteran further takes issue with the law and regulations that limit presumptive service connection based on herbicide exposure to veterans who served in Republic of Vietnam.  The Veteran references a study conducted by the Agency for Toxic Substances and Disease Registry in support of his claim.

Veterans who were actually exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including  diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption applies even without service in Vietnam.  See id.  However, with some very specific exceptions, there is no presumption that veterans outside of Vietnam were exposed to Agent Orange.  This is the law as it exists and the Board is bound by it in its decision.  Thus, in order for service connection based on herbicide exposure to be granted, the record must show on an individual basis that such exposure occurred.  

In June 2013 a formal finding on a lack of information required to verify herbicide exposure was prepared based on a June 2012 response to inquiry from the Personnel Information Exchange System which noted there were "no records of exposure to herbicides" based on the Veteran's records and contentions.

Research performed by the Veterans Benefits Administration Compensation Service (VBACS) in July and August 2014 noted that according to Department of Defense records, Department of Agriculture records and US Navy documents, over 15,000 drums of tactical herbicides, including Agent Orange, were stored at the Gulfport, Mississippi, Naval Construction Battalion Center site between 1968 and 1977 and that these were incinerated at sea between 1977 and 1979.  However, VBACS noted that the Construction Battalion is located on 1,098 acres of land and the herbicides stored there were in a small centralized, fenced, and sheltered location.  VBACS also noted there is no report of generalized leakage during that period (other than a 1969 hurricane damage spill) and there was definitely no airborne spraying.  VBACS also found no evidence that the Veteran handled herbicides or was there during the period of active incineration or the 1969 hurricane.  

VBACS also reviewed the 2005 ATSDR report (referenced by the Veteran) and found that the soil areas most contaminated by dioxin at Gulfport were not significantly contaminated and those levels would not likely result in adverse health effects.  Ultimately, VBACS was unable to provide evidence to support the Veteran's claim.

The Board does not find the Veteran's contention to have been exposed to Agent Orange to be supported by the record, including in his capacity as a builder.  As noted in the VBACS report, the Agent Orange barrels were located on a small fraction of a much larger base where the Veteran was stationed and were not shown to have leaked or been damaged during his stay; as such, the Board finds that they are not shown to have come into contact with the Veteran in the course of his duties through water or soil contamination, or by any other means.  The Veteran does not indicate, and the record does not show, that he was in any way involved with the handling, storage, or disposal of these barrels of Agent Orange.  The Veteran seems to contend that he was somehow exposed through waterway or soil contamination.  However, even the report the Veteran references does not indicate dangerous levels of exposure in the most contaminated areas.  Therefore, there is no indication, other than the Veteran's opinion, that he was actually exposed to Agent Orange simply by virtue of being stationed at the base.  As such, the Board does not find that presumptive service connection based on exposure to herbicides is warranted.  38 C.F.R. §§ 3.307, 3.309; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However in this case there is no indication from the Veteran's service records that his diabetes mellitus manifested during service or within a year of separation.  As such, direct service connection is likewise unavailable.  38 C.F.R. §§ 3.303, 3.307.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents, is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


